Citation Nr: 1724357	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul J. Dombeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1974, and May 1974 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision and a February 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of that hearing is associated with the claims file.

The issue of service connection for bilateral hearing loss was remanded by the Board in August 2014.  A supplemental statement of the case (SSOC) was issued in October 2014.  The issue of TDIU was  addressed in a February 2016 rating decision.  In May 2016, the Veteran filed a timely notice of disagreement to the February 2016 decision.  A statement of the case (SOC) was issued in September 2016.  They are now returned to the Board for further adjudication.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities which include, thoracolumbar spine degenerative disc disease and degenerative joint disease with intervertebral disc syndrome, have rendered him unable to secure or follow a substantially gainful occupation.

2. The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not manifest during service or manifest to a compensable degree within one year of service, and is not causally or etiologically related to the Veteran's noise exposure during service.

CONCLUSIONS OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2016). 

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2016).

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  In this case, a VCAA notice letter was mailed to the Veteran's address of record in September 2015 and November 2006.  Therefore, the Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's August 2014 remand, the agency of original jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in October 2014.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


TDIU

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of that claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 4.16(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361  (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(a) (2016).  Factors such as employment history, as well as educational and vocational attainments, should be considered. Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities, specifically lower extremities and spinal injury. He states in the September 2015 application for increased compensation, that his service-connected spine and legs prevents him from securing substantially gainful employment.  The Veteran is service connected for thoracolumbar spine degenerative disc disease and degenerative joint disease with intervertebral disc syndrome  at 40 percent effective from September 2006 and 50 percent from May 2015, tinnitus at 10 percent effective since September 2006, left and right lower extremity radiculopathy at 10 percent each, effective May 2015, non-displaced chip fracture, right radial head at 0 percent since September 2006, scar left renal calculi at 0 percent since September 2006, and scar right wrist at 0 percent.

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377  (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324  (1991).  

The Veteran filed his initial claim for disability compensation in September 2006.  The claim for TDIU was filed in September 2015.   During the pendency of the appeal, the Veteran has not asserted that he was totally unemployable as the result of his service-connected disabilities until the September 2015 TDIU request.  Although the Veteran testified in the August 2014 hearing that he received social security (SSI) benefits since 2001, the record does not show any other request for SSI disability.  Accordingly, the Board concludes that a claim for a TDIU had not been raised until the September 2015 application.  The rating period on appeal begins with the September 2015 claim because the evidence does not support a finding that entitlement arose within the year prior to September 2015.  See 38 C.F.R. § 3.400(o)(2) (2016).

In the February 2016 rating decision, the Veteran received a combined disability rating of 50 percent from September 2006 and 70 percent from May 2015. The Veteran submitted his claim for TDIU in September 2015.  In the application, the Veteran said that he had been unemployed since May, 2000.  The Veteran had previously worked as a restaurant manager from 1989 to 1999, and as a medical driver from May 1999 to May 2000.
The percentage criteria for TDIU are met throughout the rating period on appeal and entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).  The Board finds that the Veteran was unable to obtain or sustain substantially gainful employment throughout the entire period on appeal although the record contains conflicting opinions regarding the severity of the Veteran's disability and his ability to maintain employment.

During a May 2015 VA examination, the examiner did find that the Veteran's thoracolumbar spine (back) condition did impact the Veteran's ability to work.  However, he did not find total occupational and social impairment.  Rather he concluded that the Veteran could work at the sedentary level.

The Veteran's ability to work is discussed in the May 2016 medical treatment records provided by the Social Security Administration (SSA).  In a March 2001 statement from the treatment record, the orthopedist, J.C. Landsman, M.D. noted that the Veteran lives with chronic severe pain and has pain with most activities and prolonged sitting.  The orthopedist opined that the Veteran would not be able to do any significant lifting, bending, or twisting.  He would not be able to sit for prolonged periods and that his back condition would significantly incapacitate the Veteran and his ability to work.  The November 2015 medical treatment records show the Veteran receiving continued treatment for chronic pain.  

The record contains opinions noting that the Veteran is unemployable, as well as opinions noting that the Veteran is employable to some degree.  After considering and weighing the evidence discussed above, the Board believes a reasonable conclusion to be drawn is that the evidence is in relative equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment.  

The Board recognizes that the opinions against a finding of entitlement to TDIU do not address the Veteran's physical ailments, to include tinnitus, scars, and lower extremities disorder.  The Board also notes that in the May 2015 examiner's description, it was possible that the Veteran could do some type of lower stress work that is sedentary in nature.  However, this does not indicate employability generally.  Rather it shows that the Veteran would be extremely limited in attempting to find suitable employment. 

As the evidence is in equipoise, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); also see generally Gilbert v. Derwinski, 1 Vet. App 49   (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Therefore, the criteria for a TDIU have been met.  38 C.F.R. §§ 4.3, 4.7.

HEARING LOSS

In order to establish entitlement to service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253  (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity is legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But, to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  The VA recognizes sensorineural hearing loss as being one of these enumerated diseases. 38 C.F.R. § 3.309(a).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  (1996).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  In September 2006, the Veteran filed a request seeking compensation for hearing loss, URI (upper respiratory infection), surgery right wrist, left elbow, back injury, kidney problems and ringing in the ears.  The Veteran did not indicate a date he believed his hearing loss began.  

In June 2007, the RO issued a decision denying service connection for the hearing loss, ringing in the ears, URI, broken left elbow and back injury.  In April 2008, the Veteran filed a timely notice of disagreement (NOF) with the RO's decision.

In November 2009, the RO issued a statement of the case (SOC) referencing the issue of service connection for low back disorder.  In May 2013, the RO issued a second SOC referencing the issues of service connection for bilateral hearing loss and tinnitus.  The claim was referred to the Board of Veterans Appeals (Board).
In August 2014, the Board granted service connection for  tinnitus and degenerative disc disease (low back disorder).  The issue of service connection for hearing loss was remanded back to the agency of original jurisdiction (AOJ).  The Board asked the AOJ to conduct an examination and determine whether the Veteran has a current hearing loss disability, and if so, whether the current disability is related to active duty.

Following a September 2014 examination, the AOJ issued a supplemental statement of the case (SSOC) affirming the denial of service connection for hearing loss.  In the September 2014 examination, the Puretone thresholds are:



HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
35
30
40
65
75
53
LEFT
35
30
35
43
60
41








Speech Discrimination Score - 100 percent for right and left ear.

Service treatment records do not reveal any complaint, diagnosis or treatment for hearing loss.  During the Veteran's active service, March 1971 to May 1978, the Veteran's received a hearing examination.  His audiogram results are in the service treatment records and are part of the claims file.

After reviewing the claims folder, and based on the test results, the examiner concluded that because the Veteran had normal hearing at his times of enlistment and discharge, his current hearing loss was unrelated to service.

The record does not show  that the Veteran has received VA treatment for his hearing loss or currently uses hearing aids.  However, the Veteran was granted service connection for tinnitus in October 2014. 

The Veteran reported no hearing problems while on active duty, but the claim record notes that the Veteran previously stated that he was exposed to aircraft noise on the flight line, and gunfire during firearm qualification, both with and without hearing protection.  The claim record does not show any noise exposure prior to service.  The Veteran's post-service career included law enforcement and delivery driver.  The record does not show any post-service occupational noise exposure other than weapons qualification testing.  In the September 2014 examination, the Veteran is diagnosed with bilateral sensorineural hearing loss.  However, the examiner determined that the Veteran's bilateral hearing loss is less likely as not the result of military service and/or noise exposure.  The examiner explained that a prolonged delay in the onset of noise-induced hearing loss was unlikely.

Analysis

The Board acknowledges that the Veteran currently suffers from hearing loss as defined by 38 C.F.R. § 3.385.  The September 2014 VA examination audiograms show auditory thresholds of 40 decibels or greater bilaterally at 3000, 4000, 6000, and 8000 Hertz and the VA examiner diagnosed him with bilateral hearing loss.

The Board also agrees that the Veteran was likely exposed to some loud noise while in service.  His claims at the August 2014 hearing that he worked security on an aircraft flight line and routinely completed firearm qualifications are supported by his DD-214 indicating that he was a law enforcement specialist.

A preponderance of the evidence shows, however, that the Veteran's hearing loss is not related to service. The Board finds the September 2014 VA examiner's reasoning highly probative as she indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in-service noise exposure.

Although the Veteran asserts that his hearing loss was caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss is outside the scope of a lay person's competence.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  While the Veteran is competent to report symptoms such as difficulty hearing, his lay assertions offer little support for the claim.  See Layno v. Brown, 6 Vet. App. 465, 469  (1994).  Most notably, the Veteran's post-service treatment record demonstrates that he has been able to function without the need for hearing aids for quite some time.

The Veteran was discharged from service in May 1978.  Importantly, there are no medical records indicating any hearing problems until after 2006 when he filed his claim.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  However, the fact that the Veteran did not submit a claim for service connection until September 2006, almost 30 years after separation from service, may be considered as a factor in resolving the claim.  See Maxson v. West, 12 Vet. App. 453, 459  (1999).

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting complaints of hearing loss until 2006, of a continuity of symptomatology since service.  38 C.F.R. §§ 3.307, 3.309.  Therefore, the claim is denied.  In reaching this decision the Board considered the doctrine of benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107.










ORDER


Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a TDIU is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


